 108DECISIONSOF NATIONALLABOR RELATIONS BOARDCongoleum Industries,CarpetDivision and UnitedPaperworkers InternationalUnion,AFL-CIO,Petitioner.Case 16-RC-7160December 7, 1976DECISION AND DIRECTION OFSECOND ELECTION _BY MEMBERSFANNING, JENKINS, ANDPENELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on May 6, 1976,1 and the RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and brief, and hereby adopts the RegionalDirector's findings and recommendations.For the reason set forth inKilgore Corporation,203NLRB 118 (1973), in which our colleague alsodissented, we again reject his position and find thatlate posting of the Board's election notice warrantssetting aside the election herein. In fact our colleagueadds nothing to the arguments he relied on inKilgore.Here our colleague points out that 97 percent of theemployees voted; yet inKilgoreclose to 100 percentof the employees voted. Likewise here the dissentpoints out that over 50 percent of the employees hadparticipated in past Board elections; but that was alsotrue inKilgorewhere over 75 percent had participat-ed.The Regional Director sent the notices of electionto the Employer on April 27, 1976, and directed thatthey be posted. The Employer chose not to post thenotices until May 4, 1976, although the election wasscheduled for 7:15 a.m. on May 6, 1976. Ourcolleague contends that there is no showing that theEmployer was not acting in good faith in the mannerin which the notices were posted or that it committedunfair labor practices. The simple answer is that thereis also no evidence that the Employer was acting ingood faith; good faith or lack thereof is really not inissue.As we stated inKilgore:If the Board is to have a notice-posting require-ment, it should be observed with some degree ofseriousness.The Employer here offered no excusefor its last-minute posting. For us to ignore theEmployer's action (or, more accurately, inaction)would encourage other employers to do the same.InKilgore,we additionally pointed out the impor-tance of the notices since they also contain importantinformation with respect to the rights of employeesunder the Act. Likewise the notice contains the unitdescription about which employees may have ques-tions concerning their own eligibility. Such questionscan be cleared up before the election provided theemployees have time to do so. Finally, we, unlike ourcolleague, are not prepared to dismiss as speculativetheRegional Director's statement that there mighthave been cause for confusion by the withdrawal ofthe Intervenor, United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO-CLC, fromthe election just prior to the Regional Director'sforwarding of the notices and that the notices mighthave dispelled any confusion by prompt posting sincethey showed only the Petitioner was to be on theballot.[Direction of Second Election omitted from publi-cation.12MEMBER PENELLO,dissenting:For the reasons set forth in the dissent in which Iparticipated inKilgore Corporation,203 NLRB 118(1973), enforcement denied 510 F.2d 1165 (C.A. 6,1975), and below, I am unable to agree with mycolleagues that the Employer's posting of the Boardelection notice in this case, almost 2 full days beforethe election,was inadequate and destroyed thelaboratory conditions for holding a fair election.The Board has never established a rule specifyingthe time before an election when notices must beposted, or the exact place where the notices must beposted.3Moreover, the burden is on the party filingobjections to an election to establish that the electionwas not fairly conducted. The Employer does nothave the burden before the Board of proving that theelection was fairly conducted.4 In my view the burdenof showing that the conduct objected to affected theresults of the election has not been met by the Unionherein.The facts are as follows. On May 3, 1976, theEmployer's supervisors circulated among the employ-ees with copies of the sample ballot taken from thenotice of election telling them how to mark the ballotto vote for or against the Petitioner. On May 4, some40 hours before the scheduled election on May 6, theEmployer posted the four election notices in theplant.The tally of ballots showed that 241 of theapproximately 249 eligible voters voted in the elec-tion.In other words, 97 percent of the eligibleemployees voted. The election resulted in 153 votesIThe election was conducted pursuant to a Stipulation for Certification3See 129 CFR sec. # 101.19 (a)(1);Pegwill Packing Co.,115 NLRB 1151Upon Consent Election The tally was 87 for, and 153 against,the Petitioner,(1956);United States Gypsum Company,70 NLRB 1322(1946);Proximitythere was I challenged ballot, an insufficient number to affect the resultsPrintWorks,etal,11NLRB 379 (1939).2 [Excelsiorfootnote omitted from publication.]4N L.R B.v.Mattison Machine Works,365U.S. 123 (1961).227 NLRB No. 22 CONGOLEUM INDUSTRIES, CARPET DIVISION109against the Union and 87 votes for the Union, with Ichallenged ballot.The Union has not disputed the Employer's asser-tion that the four notices were posted in fourconspicuous locations, i.e., at timeclocks and in theemployee lunchroom, throughout the building whereall the unit employees were located, or that the day-shift employees had at a minimum at least 8 opportu-nities to view the notice and the afternoon and night-shiftemployees, had 10 opportunities to see thenotice.Furthermore, there is no evidence that theEmployer was not acting in good faith in the mannerinwhich it posted the notices, that it deliberatelyobstructed the posted notices, or that it committedany unfair labor practices. In addition, there is noevidence that the employees were not familiar withthe long-established rights of labor which are con-tained in the Board's election notice. In this regard,the Union does not question the Employer's state-ment that more than half of the employees who votedin the election on May 6 had voted in at least I of the3 previous elections held in the plant since it beganoperations in 1969, and, in fact, 112 of the employeeshad voted in 2 or more elections.5Kilgore, supraat 120.6The Regional Director's conclusion that the fact that an interveningunion had withdrawn from the election created a "cause for confusion" iscompletelyspeculative,as there is no evidence that there existed anyconfusion on the part of the employees. Moreover, the Union does notdispute the Employer's assertion that the sample ballot as posted in theelection notice or,as brought around to each employee by the Employer'ssupervisors showed that the employees only had a choice of the Petitioner orno union.Finally, and very significantly, there is no evidencesuggesting that the employees could not understandthe notice or that other more desirable places forposting existed. Indeed, it would seem the employeeswere well aware of the election as evidenced by the97-percent turnout in a unit of 249 eligible voters. Aswas stated in the dissent inKilgore, supra:While we acknowledge that the number of partici-pants does not establish their awareness of allissues,we require some, evidence to justify aninference they were unaware; we cannot agreethat the Employer has the burden of showing thatthey did know what was involved.5Accordingly, given the. 97-percent participation inthe election in the present case, the absence ofanybasis for concluding that the employees did not haveample opportunity to read the notice, the lack of anyevidence for inferring that there might have beenanymisunderstanding6 or lack of comprehension amongthe employees, and the fact that there is no showingthatany employee was foreclosed from votingbecause of the failure to post the official noticesearlier, I would find no interference with the conductof the election and would certify the results.77Although I dissented inKilgore, supra,Inote that this case is muchstronger as there only one notice was posted I day before the election in avoting unit where employees worked in many buildings throughout theemployer's premises. In the present case it is not disputed that all employeeswork in one building, four notices were posted in various conspicuous placesthroughout the plant, and the notices were posted almost 2 full days beforethe election